DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a circuit breaker, comprising an enclosure (comprising at least two arcing contacts  that are movable axially relative to each other, between an open position of the circuit breaker in which the arcing contacts are separated from each other and a closed position of the circuit breaker in which the arcing contacts are in contact with each other, a gas inlet configured to blow an arc-control gas in order to interrupt an electric arc that is likely to form during movement of the arcing contacts from the closed position to the open position of the circuit breaker, the arc-control gas comprises at least 80% of carbon dioxide, where the enclosure further comprises an adsorbing material , which adsorbs carbon monoxide that forms after ionization of the carbon dioxide during arcing ,wherein the absorber being a metal-organic framework comprising nickel and/or iron” of claim 9, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. 

Claim Objections
Claims 9, 10, 12 and 17-19 are objected to because:
Claim 9, line 6, “a gas inlet” is unclear and leaves doubt as to what is being referred to.
Claim 9, line 7, phrase, “likely to form” is unclear, leaving scope of the claim unascertainable.
Claim 10, line 2, “the form” lacks antecedent basis.
Claim 12, line 1, “a diameter” should be –the diameter-.
Claim 17, lines 1-2, “a fluorinated compound” should be –the fluorinated compound-.
Claim 18, line 1, “The air-insulated switchgear” lacks antecedent basis.
Claim 19, line 1, “the gas-insulated switchgear” lacks antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 9-10, 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Uchii et al, US 8674253 [Uchii] in view of Long et al, US 20140061540 [Long].
Regarding claim 9, Uchii discloses (figs.1-4) a circuit breaker, comprising an enclosure (10) comprising:
at least two arcing contacts (31, 41) that are movable axially relative to each other, between an open position of the circuit breaker in which the arcing contacts (31, 41) are separated from each other and a closed position of the circuit breaker in which the arcing contacts (31, 41) are in contact with each other,
a gas inlet (83) configured to blow an arc-control gas in order to interrupt an electric arc (81) that is likely to form during movement of the arcing contacts (31, 41) from the closed position to the open position of the circuit breaker, the arc-control gas comprises at least 80% of carbon dioxide [col.4, lines 62-64],
where the enclosure (10) further comprises an adsorbing material (20), which adsorbs carbon monoxide that forms after ionization of the carbon dioxide during arcing [col.6, lines 13-16].
Uchii fails to disclose the adsorber being a metal-organic framework comprising nickel and/or iron.
Long discloses an adsorbant as a metal-organic framework comprising nickel and/or iron [abs].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adsorber of Uchii with the absorbent, taught by Long, thereby providing an alternative absorber that can be used to isolate and absorb individual gases from a stream of combined gases.
Regarding claim 10, Long further discloses wherein the metal organic framework is in the form of particles [see claim 9].

Regarding claim 16, Uchii further discloses where the arc-control gas is a gas mixture comprising CO2 and at least a fluorinated compound CF4 [col.5, lines 1-3].
Regarding claim 19, Uchii discloses a gas-insulated switchgear comprising a circuit breaker [col.1, lines 23-25].
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Uchii and Long and further in view of Masato et al, JP2015073348 [Masato].
Regarding claims 11 and 12, Uchii and Long fail to disclose wherein the particles have a diameter from 1mm to 10mm, claim 11, and wherein the particles have a diameter from 1mm to 5mm, claim 12.
Masato discloses (figs. 1-6) a circuit breaker (1) where particles have a diameter from 1mm to 10mm, claim 11, and where particles have a diameter from 1mm to 5mm, claim 12 [para.0024].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adsorbing material of Uchii in view of Long with the teaching of the particles of Masato, thereby providing a range size that increases the surface area, to facilitate the absorption of the undesirable gases.
Regarding claims 13 and 14, Uchii and Long fail to disclose wherein the adsorbing material is supported by a ceramic substrate, claim13; wherein the ceramic substrate is a cordierite substrate or an aluminosilicate substrate.
Masato discloses (figs. 1-6) a circuit breaker (1) where an adsorbing material (14a) supported by a ceramic substrate (14b), claim13; where the ceramic substrate (14b) is a cordierite substrate [para.0038].
.
Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Uchii and Long and further in view of Mahdizadeh et al, US 20150206621 [Mahdizadeh].
Regarding claim 17, Uchii and Long fail  to disclose, wherein the at least a fluorinated compound is chosen among 2,3,3,3-tetrafluoro-2-(trifluoromethy1)-2-propanenitrile, 1,1,1,3,4,4,4-heptafluoro-3-(trifluoromethyl)-2-butanone, 2,3,3,3-Tetrafluoropropene, 1,3,3,3-Tetrafluoropropene and fluorooxirane.
Mahdizadeh discloses (fig.1) an electrical insulator (2) comprising 1,1,1,3,4,4,4-heptafluoro-3-(trifluoromethyl)-2-butanone [para.0135].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the extinguishing gas of Uchii in view of Long with the addition of the compound of Mahdizadeh, thereby providing lower Global Warning Potential and a dielectric strength higer than that of air.
Regarding claim 18, Uchii and Long fail the air-insulated switchgear comprising a circuit breaker.
Mahdizadeh discloses (fig.1) an electrical insulator (2) as part of an air-insulated switchgear comprising a circuit breaker [0108].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit breaker of Uchii in view of Long with the teaching of Mahdizadeh, thereby providing the inclusion of an air breaker in combination with the circuit breaker.
Conclusion
Kieffel et al, Yamada et al, Mantilla et al and Uchii et al are examples of circuit breakers comprising arc-control gases of carbon dioxide, similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833